Case: 15-10368   Date Filed: 09/18/2015   Page: 1 of 2


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 15-10368
                         Non-Argument Calendar
                       ________________________

                 D.C. Docket No. 2:13-cr-00144-SPC-CM-1

UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                    versus

CARLOS RODRIGO HERNANDEZ,
a.k.a. Miguel Angel Leyva-Romero,
a.k.a. Carlos Rodrigo-Hernandez,
a.k.a. Carlos Hernandez-Rodrigo,
a.k.a. Miguel Angel Leiva-Romero,


                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________
                          (September 18, 2015)

Before JORDAN, JULIE CARNES and JILL PRYOR, Circuit Judges.

PER CURIAM:
              Case: 15-10368    Date Filed: 09/18/2015   Page: 2 of 2


      The Office of the Federal Defender, appointed counsel in this direct criminal

appeal for Carlos Rodrigo Hernandez, has moved to withdraw from further

representation of Hernandez and has filed a brief prepared pursuant to Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Hernandez’s conviction and sentence are AFFIRMED.




                                         2